Order entered March 3, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00674-CR

                   DAVID SCOTT KILGORE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-80638-2019

                                   ORDER

      Before the Court is the State’s March 2, 2020 motion to supplement the

appellate record. We GRANT the motion and ORDER court reporter Jan Dugger

to file a supplemental reporter’s record containing the May 13, 2019 hearing on

appellant’s motion for continuance WITHIN FOURTEEN DAYS of the date of

this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE